Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	The preliminary amendment filed 12/22/2020 that cancelled claims 1-44 and added claims 45-64, is acknowledged.  Claims 45-64 are pending.
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim 63, drawn to a method of inhibiting gasdermin pore formation in a cell and/or, inhibiting inflammasome-mediated death of a cell and/or, inhibiting cytokine secretion from a cell and/or, inhibiting an inflammatory caspase in a call, and /or covalently reacting with a cysteine of a gasdermin protein in a cell, and/or covalently reacting with a cysteine of an inflammatory signaling molecule.
Group II, claims 45-62, drawn to a method of treating or preventing a disease or condition in which inflammasome activation is implicated and drawn to a method of inhibiting gasdermin pore formation in a cell and/or, inhibiting inflammasome-mediated death of a cell and/or, inhibiting cytokine secretion from a cell and/or, inhibiting an inflammatory caspase in a 
Group III, claim 64, drawn to a method of identifying a compound.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
-Different species of compounds of Formula (I)
-Different diseases or conditions
-Different species of anti-inflammatory agents
-Different methods of inhibiting or covalently reacting 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. 
Specifically, Applicant must elect:
A single compound of Formula (I)
A single disease or condition.  As an example, if Applicant chooses an inflammatory disease, a specific inflammatory disease such as sepsis, gout, arthritis, atherosclerosis, hypercholesterolemia, or inflammatory bowel disease is to be elected.
A single species of anti-inflammatory agent.  As an example, if applicant chooses a non-steroidal anti-inflammatory agent, a single agent such as celecoxib, rofecoxib, ibuprofen, naproxen, aspirin, diclofenac, sulindac, oxaprozin, piroxicam, indomethacin, meloxicam, fenoprofen, diflunisal, or BAY 11-7082 is to be elected.
A single method of inhibiting or covalently reacting.  

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic:  45-46, 52, 62-64.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because the groups do not share the same or corresponding technical feature.  
The technical feature of Group I is the compounds recited in the table of instant claim 63; the technical feature of Group II is compounds of Formula (I), 
    PNG
    media_image1.png
    64
    123
    media_image1.png
    Greyscale
, which do not share structural similarities with the compounds recited in claim 63; the technical feature of Group III is not limited to any specific compound, but can be any compound that inhibits a gasdermin pore formation in a cell, inhibits inflammasome-mediated death of a cell, inhibits cytokine secretion from a cell, inhibits an inflammatory caspase in a cell, covalently reacts with a cysteine of a gasdermin protein in a cell and/or covalently reacts with a cysteine of an inflammatory signaling molecule.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.Q.W./Examiner, Art Unit 1622                                                                                                                                                                                                        
/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622